Smith, J. In this proceeding it was sought, under the over-due tax law, to charge certain lands with the payment of the taxes for the year 1873. The defence was, that the lands had only been purchased from the State on the 14th of February, 1873, and were not therefore taxable for that year. To an answer setting up this defence the Court below overruled a demurrer, and the plaintiff standing upon the demurrer, the complaint was dismissed as to those lands. It is provided that all lands sold by the State shall be subject to taxation immediately after such sale. The Assessor is to complete his assessment on or before the third Monday in September of each year, in which he is to include all real property in his county that shall have become subject to taxation since the last previous listing. And the State’s lien for taxes attached, on the first Friday after the first |Monday in October of each yearGantt’s Digest Secs. 5049, 5112, 5114, 5116, 5153. In Hunt v. McFadgen, 20 Ark, 277, it was ruled that the personal property of a man who became a resident of a county on,the last of January or first of February was subject to assessment for that same year. Immunity from, taxation is never presumed in any case, but must be shown. Sec. 5078 of Gantt’s Digest, making it the duty of land holders to list their lands for taxation on or before the ■ first of January of each year, after the sameshallbe taxable, is merely directory and does not imply that lands entered after January 1st shall not be subject to taxation until the following year. Reversed and remanded for further' proceedings.